Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 18, 2020                                                                                    Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  161121(37)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  IVY ALICE WIMMER, f/k/a IVY ALICE                                                                    Elizabeth T. Clement
  MONTANO,                                                                                             Megan K. Cavanagh,
            Plaintiff-Appellee,                                                                                         Justices
                                                                    SC: 161121
  v                                                                 COA: 351762
                                                                    Oakland CC: 2012-802216-DO
  MARIO ALLAN MONTANO,
             Defendant-Appellant.
  _______________________________________/

          On order of the Chief Justice, the motion of defendant-appellant to waive the filing
  fees is GRANTED in this case only.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  March 18, 2020

                                                                               Clerk